***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                         APPENDIX
       TALIB SHAHEER v. COMMISSIONER
               OF CORRECTION*
           Superior Court, Judicial District of Tolland
                    File No. CV-XX-XXXXXXX-S

              Memorandum filed October 21, 2019

                          Proceedings

  Memorandum of decision on petition for writ of
habeas corpus. Petition denied.
  Robert J. McKay, assigned counsel, for the petitioner.
   Leah Hawley and Tamara Grosso, assistant state’s
attorneys, for the respondent.
                          Opinion

   SEELEY, J. The petitioner, Talib Shaheer, brings this
petition for a writ of habeas corpus claiming that his
trial counsel provided him ineffective assistance in vio-
lation of the state and federal constitutions. The peti-
tioner is seeking to have his convictions vacated and
the matter be returned to the trial court for further
proceedings.
  Based on the credible evidence presented and for the
reasons stated, the petition is denied.
                             I
               PROCEDURAL HISTORY
  The petitioner was a criminal defendant in the matter
of State v. Shaheer, Docket No. CR-XX-XXXXXXX-T, in the
judicial district of Hartford. He was charged in a nine
count information with the following offenses: felony
murder in violation of General Statutes § 53a-54c, kid-
napping in the first degree in violation of General Stat-
utes § 53a-92 (a) (2) (B), robbery in the first degree
in violation of General Statutes § 53a-134 (a) (1), two
counts of tampering with physical evidence in violation
of General Statutes (Rev. to 2013) § 53a-155 (a) (1),
hindering prosecution in the second degree in violation
of General Statutes § 53a-166, false statement in the
second degree in violation of General Statutes (Rev. to
2013) § 53a-157b, interfering with police in violation
of General Statutes § 53a-167a and tampering with a
witness in violation of General Statutes § 53a-151. Attor-
ney Bruce Lorenzen represented the petitioner in the
criminal proceedings.
   On April 16, 2015, the state filed a substitute informa-
tion, and the petitioner pleaded guilty pursuant to the
Alford doctrine to robbery in the second degree in viola-
tion of General Statutes § 53a-135 (a) (1) (B) and he
pleaded guilty to tampering with evidence in violation
of General Statutes § 53a-155 (a) (1). The state summa-
rized the underlying facts at the change of plea hearing
as follows: ‘‘Your Honor, the [petitioner] went to buy
marijuana from the victim, Christopher Jefferson, on
September 5, 2013, on Bond Street in the city of Hart-
ford. He invited the female codefendant, Madelyne Mar-
tinez-Mercado, along for the ride. They had just met the
day before. He drove the Mercedes that his girlfriend,
Lourdes Tones, had rented for him to the location. Upon
arrival, the victim was told to get in the backseat of
the car. At this time, the [petitioner] pulled a gun from
. . . under his seat, the driver seat, pointed it at the
victim with the intent of robbing him. The [petitioner]
claims that it was the female codefendant who pulled
the gun and pointed it at the victim. The [petitioner]
then took off, causing the car doors to lock. The victim
tried to get out of the car . . . but he also tried to
pound on the glass to signal his friends that he was
[petitioner], but then [the] petitioner yelled for the code-
fendant to take the gun, which she did. She put it to
the victim’s head and shot him. They then drove to
Portland, Connecticut, to dump the body, stopping for
gas along the way in Cromwell. The [petitioner]
removed the victim’s body from the car in Portland and
dumped it in the woods . . . . He then drove to a car
wash in Hamden where they cleaned the blood out of
the car. He then drove to a dumpster in a housing project
. . . in Hamden and disposed of the gun in a book bag
that he had in the car. The gun was never recovered.
. . . A passerby found the victim’s body in Portland a
very short time after it was dumped and called the
police. The victim died the next day as a result of the
gunshot wound at Hartford Hospital.’’
   On June 16, 2015, the court, Alexander, J., sentenced
the petitioner to a total effective sentence of fifteen
years to serve. Thereafter, on or about August 9, 2017,
the petitioner filed a petition for a writ of habeas corpus.
After counsel was appointed, the petition was amended
several times. The operative pleading is the second
revised petition dated February 4, 2019, and filed on
February 13, 2019, which alleges he was denied the
effective assistance of trial counsel in violation of his
state and federal constitutional rights. Specifically, he
claims the performance of his trial counsel was defi-
cient in numerous ways, namely, failing to investigate
certain witnesses, failing to timely raise a defense of
duress, failing to provide critical information and/or
correct information to the petitioner, and failing to
review the strengths and weaknesses of the state’s evi-
dence.1
   The court heard the trial on this matter on February
27, 2019. The petitioner called five witnesses: himself,
Attorney Bruce Lorenzen (trial counsel), Attorney John
Stawicki (cocounsel), Andrew W. Meisler, PhD (an
expert witness who examined the petitioner and sup-
ported the petitioner’s general defense of duress), and
Jamal Pilgrim (a lay witness). The petitioner also intro-
duced numerous exhibits, including a copy of the certi-
fied clerk’s file, transcripts of the change of plea hearing
and sentencing hearing, various witness statements and
police reports, and an evaluation prepared by Dr.
Meisler. The respondent did not call any witnesses or
introduce any exhibits.
                             II
                  FINDINGS OF FACT
  The court has reviewed all of the evidence presented
and makes the following findings of fact:
  The petitioner’s trial counsel in the criminal case was
Lorenzen, an experienced criminal defense attorney
who graduated law school in 1984. He has served as a
public defender exclusively since 1989.2 In 2013, as the
public defender for the judicial district of Hartford, he
was a supervisor, and he assigned himself to represent
the petitioner. During his representation, he obtained
discovery, including the police reports, witness state-
ments, the arrest warrant affidavit, the petitioner’s
statement to the police, the 9-1-1 call to the police, and
the search warrant affidavits. Attorney Lorenzen met
with the petitioner numerous times and reviewed the
discovery with him. He also interviewed and counseled
the petitioner, discussed the state’s evidence with the
petitioner, pursued a general defense of duress by hiring
a psychologist to conduct an evaluation, and engaged
in pretrial negotiations with the prosecutor. Attorney
Lorenzen received an offer from the state that was
discussed with the petitioner and subsequently rejected
by the petitioner. Based on the discovery provided and
the information provided to him by the petitioner, Attor-
ney Lorenzen had formulated a trial strategy, which he
discussed with the petitioner, and he was prepared to
try the case before a jury.
  Both the petitioner and his codefendant, Martinez-
Mercado, spoke with law enforcement and made certain
admissions in sworn statements. In a statement dated
December 17, 2013, Martinez-Mercado admitted that
she drove with the petitioner in his vehicle to Hartford
to buy drugs. She claimed that the petitioner had given
her the gun to hold and, after the dealer got into the
backseat of the vehicle, the petitioner drove off and
the car doors locked. She stated that the petitioner and
the dealer began arguing and she shot the victim in the
head. She indicated that the petitioner drove on the
highway and got off in a town where the petitioner
found a quiet area and then pulled the victim out of
the car. She further claimed that the petitioner went
through the victim’s pockets and took money and mari-
juana. She admitted to going to the car wash and clean-
ing the car with the petitioner. She also indicated that
the petitioner placed the gun into a bag and then threw
the bag into a dumpster near an apartment complex.
   The petitioner also provided a statement to the police
on December 17, 2013. He admitted that he drove to
Hartford with the codefendant in order to buy marijuana
from someone she knew. He told the police that, when
they arrived at a location on Bond Street in Hartford,
the dealer got into the backseat of the car. According
to the petitioner, they were discussing the drug transac-
tion when his codefendant pulled out a gun from her
purse, pointed the gun at the drug dealer and told him
she wanted everything. The petitioner drove off, the
doors locked, and the drug dealer began grabbing at the
petitioner. The petitioner claimed that his codefendant
shot the drug dealer. He told the police that he wanted
to bring the drug dealer to the hospital, but his codefen-
dant refused to do so. Instead, he claimed that she
pointed the gun at the petitioner, so he continued to
drive. He stated that, when he stopped for gas in Crom-
well, his codefendant went into the store and paid for
the gas, and that she pumped the gas. He further stated
that he knew the victim was alive because he could
hear him snoring.
   The petitioner told the police that, when he found a
wooded area in Portland, he pulled the victim from the
car, who was still alive, and dumped him on the side
of the road. Prior to doing so, the petitioner claimed
that his codefendant went through the victim’s pockets
and took the marijuana and $500 in cash. According to
the petitioner, his codefendant gave him the marijuana
and $150 in cash. The petitioner stated that he drove
to a car wash in Hamden where they cleaned the blood
from the interior of the car, and then he drove to a
condominium complex where the codefendant threw
a bag containing the gun into a dumpster.
   Initially, Patricia Jennings, a friend of the petitioner,
provided an alibi for him. She gave a sworn statement
to the police on September 6, 2013, and claimed that
the petitioner was with her at her house during the time
period that the shooting incident occurred. After the
police obtained cell phone records of the petitioner and
Jennings that contradicted her claim that the petitioner
was present with her at her house all day, Jennings was
charged with the offense of giving a false statement.
On December 8, 2013, after she was arrested,3 Jennings
recanted her prior statement. She told the police that
the petitioner stopped by her house during the morning
of September 5, 2013, but that he left later in the morning
and he was not with her all day. In his statement to
the police, the petitioner admitted that he had called
Jennings and told her to tell the police he was with
her on the day of the shooting. Attorney Lorenzen was
aware of both statements provided by Jennings and that
she had recanted the alibi.4 Lorenzen did not interview
Jennings since his theory of defense was not based on
the petitioner having an alibi but, rather, it was based
on the version of events provided by the petitioner to
the police.
   On February 25, 2015, Martinez-Mercado entered a
plea of guilty pursuant to the Alford doctrine to the
charge of murder. In the recitation of the factual basis
for the plea, the prosecutor stated that, after the victim
got into the backseat of the car that was being driven
by the petitioner, Martinez-Mercado, who was sitting
in the front passenger seat, ‘‘pulled a gun and told the
victim to give her all his stuff.’’ According to the prose-
cutor, the victim began to struggle with the petitioner,
and Martinez-Mercado then shot the victim. Martinez-
Mercado was sentenced to a period of thirty-five years
of incarceration.
   On March 31, 2015, the first day of jury selection in the
petitioner’s case, the state filed a long form information,
which informed the petitioner that the state was pro-
ceeding to trial on nine counts, including the charge of
felony murder.5 The defense theory that was going to
be presented to the jury, and communicated to the
petitioner, was that the petitioner was unaware that his
codefendant was going to rob the victim, and he was
not aware that she had a gun. The petitioner intended
to explain that his conduct following the shooting was
the result of being under duress.6 In other words, it was
the shock of seeing the codefendant shoot the victim
and then point the gun at the petitioner that caused
him to cooperate with her after the shooting.7 Attorney
Lorenzen engaged the services of Andrew W. Meisler,
PhD, who conducted an evaluation of the petitioner
and issued a report on February 17, 2015. Dr. Meisler
interviewed the petitioner, and he reviewed the police
reports and statements relating to the shooting, as well
as the police videotaped interviews of the petitioner
and the codefendant. Dr. Meisler also reviewed the peti-
tioner’s Department of Correction medical records. Dr.
Meisler concluded that the petitioner’s actions ‘‘can be
explained and understood as an acute and adaptive
response to danger rather than as behavior driven by
criminologic intent.’’ He further concluded that the peti-
tioner’s ‘‘actions during and after the offense occurred
during a state of altered consciousness and behavioral
control resulting from a self-protective response to
acute fear.’’
   The defense provided Dr. Meisler’s report to the state
in the week prior to jury selection. The state filed an
objection and argued that it was not disclosed in a
timely manner. The trial court (Mullarkey, J.) indicated
that it would give the state time to have the petitioner
evaluated by the state’s expert witness, Dr. Donald R.
Grayson, which was then scheduled for April 16, 2015,
the date the petitioner elected to enter his pleas of guilty
to the substitute information.8 During the petitioner’s
guilty plea canvass, Attorney Lorenzen asked the court
to confirm that the petitioner understood that the
defense had intended to present a defense of duress
but that, by entering his pleas of guilty, he would be
waiving his right to present the defense. The court
(Alexander, J.) asked the petitioner if Attorney Loren-
zen’s representation was correct, and he responded that
it was correct.
  During jury selection, Attorney Lorenzen together
with Attorney Stawicki, met with the petitioner at
Northern Correctional Institution on several occasions
during the evening hours. At those meetings, Attorney
Lorenzen discussed with the petitioner his options. He
gave strong advice to the petitioner to plead guilty to
the lesser offenses and receive a sentence of fifteen
years rather than proceed to trial and be exposed to a
conviction for the offense of felony murder, and risk
the mandatory minimum of twenty-five years to serve
with a maximum of sixty years on that charge alone.
Attorney Lorenzen was concerned about the increased
exposure, as well as whether a jury would credit the
petitioner’s claims that he did not know anything about
robbing the victim with a gun, and that his postshooting
actions (i.e., dumping the body in a wooded area, clean-
ing the blood from the car, throwing the gun away,
asking Jennings to concoct an alibi) were as a result
of being in shock from his codefendant’s actions. Addi-
tionally, trial counsel discussed with the petitioner that
there was an issue relating to telephone calls between
the petitioner and other individuals. The telephone
records received by the petitioner’s trial counsel did not
support the petitioner’s version of what had transpired.9
   Pilgrim was an acquaintance of the petitioner who
was interviewed by the police on February 27, 2014,
after his telephone number showed up on the petition-
er’s phone records on the day of the shooting. Pilgrim
told the police that, in late August, 2013, he was hanging
out with the petitioner and Jennings at his house on
Bond Street in Hartford. The petitioner wanted to buy
marijuana, so Pilgrim called Jefferson and arranged for
them to meet. Pilgrim told the police that, after the
petitioner and Jennings came back from meeting Jeffer-
son to purchase marijuana, the petitioner was furious
because Jefferson had charged them for an extra bag.
Pilgrim told the police that the petitioner stated he
should rob Jefferson for his stash of marijuana.
   Attorney Lorenzen contacted Pilgrim and asked him
questions. Pilgrim, who was on parole, indicated to
Lorenzen that he was going through his own issues,
and it was not the right time for him to get involved.
Pilgrim also was contacted by a representative of the
state, and Pilgrim told the state he did not want to testify.
During jury selection, Attorney Lorenzen informed the
petitioner that Pilgrim had contacted the defense, and
he was not going to take the witness stand at the peti-
tioner’s trial.
   Prior to the conclusion of jury selection, the peti-
tioner elected to plead guilty to a substitute information
to the charges of robbery in the second degree and
tampering with physical evidence on April 16, 2015.
The court (Alexander, J.) conducted a thorough and
complete canvass of the petitioner. The court explained
the elements of each statute and summarized the evi-
dence the state claimed provided the factual basis for
each charge. The petitioner indicated that he under-
stood the elements of both offenses as well as the evi-
dence that formed the basis for each charge. The peti-
tioner also confirmed that he had talked to his attorneys
about his decision to enter a plea agreement rather than
continue with the trial. Subsequently, on June 16, 2015,
the court (Alexander, J.) sentenced the petitioner to a
period of ten years of incarceration on the robbery in
the second degree charge and to a period of five years of
incarceration on the tampering with physical evidence
charge for a total effective sentence of fifteen years
to serve.
                             III
                      DISCUSSION
   As recognized by the United States Supreme Court,
‘‘the [s]ixth [a]mendment right to counsel exists, and
is needed, in order to protect the fundamental right to
a fair trial.’’ Strickland v. Washington, 466 U.S. 668,
684, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The court
also recognized that, ‘‘if the right to counsel guaranteed
by the [c]onstitution is to serve its purpose, defendants
cannot be left to the mercies of incompetent counsel,
and . . . judges should strive to maintain proper stan-
dards of performance by attorneys who are represent-
ing defendants in criminal cases in their courts.’’
McMann v. Richardson, 397 U.S. 759, 771, 90 S. Ct.
1441, 25 L. Ed. 2d 763 (1970). Therefore, ‘‘defendants
facing felony charges are entitled to the effective assis-
tance of competent counsel’’; id.; and that includes in
the context of counsel advising a defendant whether
to plead guilty. See Hill v. Lockhart, 474 U.S. 52, 106
S. Ct. 366, 88 L. Ed. 2d 203 (1985). The decision to plead
guilty is ‘‘ordinarily the most important single decision
in any criminal case.’’ (Internal quotation marks omit-
ted.) Boria v. Keane, 99 F.3d 492, 496–97 (2d Cir. 1996),
cert. denied, 521 U.S. 1118, 117 S. Ct. 2508, 138 L. Ed.
2d 1012 (1997).
   The legal principles in cases involving claims of inef-
fective assistance of counsel in connection with guilty
pleas are governed by Strickland v. Washington, supra,
466 U.S. 668, and Hill v. Lockhart, supra, 474 U.S. 52.
Under Strickland, an ineffective assistance of counsel
claim ‘‘must be supported by evidence establishing that
(1) counsel’s representation fell below an objective
standard of reasonableness, and (2) counsel’s deficient
performance prejudiced the defense because there was
a reasonable probability that the outcome of the pro-
ceedings would have been different had it not been for
the deficient performance.’’ (Internal quotation marks
omitted.) Humble v. Commissioner of Correction, 180
Conn. App. 697, 704, 184 A.3d 804, cert. denied, 330
Conn. 939, 195 A.3d 692 (2018); see also Skakel v. Com-
missioner of Correction, 329 Conn. 1, 11, 188 A.3d 1
(2018), cert. denied,      U.S.    , 139 S. Ct. 788, 202 L.
Ed. 2d 569 (2019). Furthermore, ‘‘[t]he [long-standing]
test for determining the validity of a guilty plea is
whether the plea represents a voluntary and intelligent
choice among the alternative courses of action open to
the defendant.’’ (Internal quotation marks omitted.) Hill
v. Lockhart, supra, 56. As noted in Strickland, ‘‘[u]nless
a [petitioner] makes both showings, it cannot be said
that the conviction . . . resulted from a breakdown in
the adversary process that renders the result unrelia-
ble.’’ Strickland v. Washington, supra, 687.
  Our courts have recognized that, ‘‘[t]o satisfy the per-
formance prong under Strickland-Hill, the petitioner
must show that counsel’s representation fell below an
objective standard of reasonableness. . . . A peti-
tioner who accepts counsel’s advice to plead guilty has
the burden of demonstrating on habeas appeal that
the advice was not within the range of competence
demanded of attorneys in criminal cases. . . . The
range of competence demanded is reasonably compe-
tent, or within the range of competence displayed by
lawyers with ordinary training and skill in the criminal
law. . . . Reasonably competent attorneys may advise
their clients to plead guilty even if defenses may exist.
. . . A reviewing court must view counsel’s conduct
with a strong presumption that it falls within the wide
range of reasonable professional assistance.’’ (Internal
quotation marks omitted.) Humble v. Commissioner of
Correction, supra, 180 Conn. App. 704–705.
   Although the decision to plead guilty is the defen-
dant’s to make, counsel ‘‘must make an informed evalu-
ation of the options and determine which alternative
will offer the defendant the most favorable outcome.
A defendant relies heavily upon counsel’s independent
evaluation of the charges and defenses, applicable law,
the evidence and the risks and probable outcome of a
trial.’’ Copas v. Commissioner of Correction, 234 Conn.
139, 154, 662 A.2d 718 (1995); Siemon v. Stoughton, 184
Conn. 547, 556 n.3, 440 A.2d 210 (1981). ‘‘It is [well
settled] that defense counsel have a constitutional duty
to convey any plea offers from the government and to
advise their clients on the crucial decision whether to
accept a plea offer.’’ (Internal quotation marks omitted.)
Cardoza v. Rock, 731 F.3d 169, 178 (2d Cir. 2013); Bar-
low v. Commissioner of Correction, 150 Conn. App. 781,
797, 93 A.3d 165 (2014). It is the duty of a criminal
defense lawyer to fully advise his client whether plead-
ing guilty ‘‘appears to be desirable’’; (emphasis omitted;
internal quotation marks omitted) Boria v. Keane, supra,
99 F.3d 496; Vazquez v. Commissioner of Correction,
123 Conn. App. 424, 437, 1 A.3d 1242 (2010), cert. denied,
302 Conn. 901, 23 A.3d 1241 (2011); and ‘‘determine
which alternative will offer the defendant the most
favorable outcome.’’ Copas v. Commissioner of Correc-
tion, supra, 154. Thus, the effective assistance of coun-
sel includes counsel’s informed opinion as to what pleas
should enter. Boria v. Keane, supra, 497.
   As noted in Strickland, ‘‘[t]he object of an ineffec-
tiveness claim is not to grade counsel’s performance.’’
Strickland v. Washington, supra, 466 U.S. 697. The sixth
amendment ‘‘does not guarantee perfect representa-
tion, only a reasonably competent attorney. . . . Rep-
resentation is constitutionally ineffective only if it so
undermined the proper functioning of the adversarial
process that the defendant was denied a fair trial.’’
(Citations omitted; internal quotation marks omitted.)
Harrington v. Richter, 562 U.S. 86, 110, 131 S. Ct. 770,
178 L. Ed. 2d 624 (2011); see also Skakel v. Commis-
sioner of Correction, supra, 329 Conn. 30–31.
  A trial of a habeas petition is not an opportunity for a
new counsel to attempt to relitigate a case in a different
manner. The court in Strickland cautioned that, ‘‘[a]
fair assessment of attorney performance requires that
every effort be made to eliminate the distorting effects
of hindsight, to reconstruct the circumstances of coun-
sel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time. Because of the
difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s con-
duct falls within the wide range of reasonable profes-
sional assistance . . . .’’ Strickland v. Washington,
supra, 466 U.S. 689; Skakel v. Commissioner of Correc-
tion, supra, 329 Conn. 31.
  In the context of guilty pleas, ‘‘[t]o satisfy the preju-
dice prong [under Strickland-Hill], the petitioner must
show a reasonable probability that, but for counsel’s
errors, he would not have pleaded guilty and would have
insisted on going to trial.’’ (Internal quotation marks
omitted.) Humble v. Commissioner of Correction,
supra, 180 Conn. App. 705. As recently recognized by
the Appellate Court, ‘‘an allegation of the ineffective
assistance of counsel is a factor to be taken into consid-
eration in determining whether a guilty plea was volun-
tary and intelligent, but for the plea and the judgment
of conviction based thereon to be overturned on this
ground, it must be demonstrated that there was such
an interrelationship between the ineffective assistance
of counsel and the plea that it can be said the plea was
not voluntary and intelligent because of the ineffective
assistance.’’ (Internal quotation marks omitted.) Hen-
derson v. Commissioner of Correction, 181 Conn. App.
778, 797–98, 189 A.3d 135, cert. denied, 329 Conn. 911,
186 A.3d 707 (2018).
   With respect to the prejudice prong, a petitioner
‘‘must make more than a bare allegation that he would
have pleaded differently and gone to trial . . . .’’ (Inter-
nal quotation marks omitted.) Colon v. Commissioner
of Correction, 179 Conn. App. 30, 36, 177 A.3d 1162
(2017), cert. denied, 328 Conn. 907, 178 A.3d 390 (2018).
‘‘In evaluating whether the petitioner had met this bur-
den and evaluating the credibility of the petitioner’s
assertions that he would have gone to trial, it [is] appro-
priate for the court to consider whether a decision to
reject the plea bargain would have been rational under
the circumstances.’’ (Internal quotation marks omitted.)
Flomo v. Commissioner of Correction, 169 Conn. App.
266, 280, 149 A.3d 185 (2016), cert. denied, 324 Conn. 906,
152 A.3d 544 (2017). As noted in Strickland, ‘‘[u]nless
a [petitioner] makes both showings, it cannot be said
that the conviction . . . resulted from a breakdown in
the adversary process that renders the result unrelia-
ble.’’ Strickland v. Washington, supra, 466 U.S. 687.
  First, the petitioner’s claim that trial counsel’s perfor-
mance was deficient because he failed to timely raise
a defense of duress10 and did not timely disclose Dr.
Meisler as an expert witness is without merit. Although
the state objected to the disclosure and moved to
exclude Dr. Meisler’s testimony due to late disclosure,
the record reveals that the trial judge was not going to
preclude Dr. Meisler’s testimony due to the timing of
disclosure. The petitioner was present in the courtroom
when the trial judge stated he would permit time for
the state to engage its own expert to examine the peti-
tioner. In fact, the petitioner was scheduled to meet
with the state’s expert on the date he changed his plea
to guilty. Therefore, to the extent the petitioner is
asserting a claim that he pleaded guilty because he felt
his duress defense was not going to be presented to
the jury due to late disclosure, his claim is not credible.
Trial counsel disclosed Dr. Meisler’s report to the state
prior to jury selection and was prepared to call him as
a witness to support the petitioner’s claim that he acted
under duress after he witnessed his codefendant shoot
the victim and then point the gun at him.11 Accordingly,
trial counsel’s performance in securing an expert wit-
ness to support his defense that he was acting under
duress after the shooting occurred does not support a
claim of deficient performance.
  Secondly, the petitioner’s claims that trial counsel’s
performance was deficient because he failed to obtain
Jennings’ second statement and he did not investigate
her also is without merit. Jennings did not give a second
written statement. Instead, she was interviewed by the
police, and her recantation is memorialized in a police
report. Both trial counsel were aware of her recantation
of the petitioner’s alibi, and the court does not find
credible that the petitioner was not aware that she had
recanted. Regardless, the petitioner admitted to the
police that he had asked her to lie for him and tell the
police that he was with her on the day of the shooting.
Therefore, based on the petitioner’s admission to the
police, it was sound trial strategy for trial counsel not to
investigate Jennings and, instead, pursue an alternative
theory of defense based on the petitioner’s version of
events.
   While ‘‘[c]onstitutionally adequate assistance of
counsel includes competent pretrial investigation’’; Sie-
mon v. Stoughton, supra, 184 Conn. 554; ‘‘strategic
choices made after less than complete investigation
are reasonable precisely to the extent that reasonable
professional judgments support the limitations on
investigation.’’ (Internal quotation marks omitted.)
Gaines v. Commissioner of Correction, 306 Conn. 664,
680, 51 A.3d 948 (2012). In Gaines, the court recognized
the following: ‘‘[C]ounsel has a duty to make reasonable
investigations or to make a reasonable decision that
makes particular investigations unnecessary. In any
ineffectiveness case, a particular decision not to investi-
gate must be directly assessed for reasonableness in
all the circumstances, applying a heavy measure of def-
erence to counsel’s judgments.
   ‘‘The reasonableness of counsel’s actions may be
determined or substantially influenced by the [petition-
er’s] own statements or actions. Counsel’s actions are
usually based, quite properly, on informed strategic
choices made by the [petitioner] and on information
supplied by the [petitioner]. In particular, what investi-
gation decisions are reasonable depends critically on
such information. For example, when the facts that
support a certain potential line of defense are generally
known to counsel because of what the defendant has
said, the need for further investigations may be consid-
erably diminished or eliminated altogether. And when
a defendant has given counsel reason to believe that
pursuing certain investigations would be fruitless or
even harmful, counsel’s failure to pursue those investi-
gations may not later be challenged as unreasonable.’’
(Internal quotation marks omitted.) Id., 680–81.
   In this case, based on the information supplied by
the petitioner to Attorney Lorenzen as well as the peti-
tioner’s statement to the police, Lorenzen’s decision to
not investigate Jennings is sound legal strategy based on
reasonable professional judgment. The defense strategy
was to pursue a claim of actual innocence as to the
robbery and felony murder, and then to argue that the
petitioner was under duress after witnessing his code-
fendant shoot the victim. Jennings’ original statement
providing the petitioner with an alibi, and her later
recantation, would not have been helpful to the petition-
er’s theory of the case. Furthermore, this court ‘‘will
not second-guess defense counsel’s decision not to
investigate or call certain witnesses or to investigate
potential defenses, such as when . . . counsel learns
of the substance of the witness’ testimony and deter-
mines that calling that witness is unnecessary or poten-
tially harmful to the case . . . or . . . the petitioner
fails to present, at the habeas hearing, evidence or the
testimony of witnesses that he argues counsel reason-
ably should have discovered during the pretrial investi-
gation.’’ (Footnotes omitted.) Id., 681–82. In the present
case, Jennings’ testimony would have been potentially
harmful to the defense, and the petitioner did not pre-
sent any relevant evidence counsel should have uncov-
ered with further investigation. Therefore, the peti-
tioner has not presented any credible evidence that trial
counsel’s decision to not investigate Jennings consti-
tuted deficient performance.
   Similarly, while the petitioner alleged that trial coun-
sel failed to investigate additional witnesses, namely,
Pilgrim, Donraj Chandrat and Sheila Robinson, the peti-
tioner did not offer any evidence that trial counsel did
not conduct an investigation of these witnesses. Trial
counsel was not asked whether he ever investigated
these witnesses. See, e.g., Romero v. Commissioner
of Correction, 112 Conn. App. 305, 312, 962 A.2d 894
(petitioner failed to present evidence that would allow
habeas court to determine whether counsel’s pretrial
investigation was inadequate), cert. denied, 290 Conn.
921, 966 A.2d 236 (2009). The only witness who testified
at the habeas trial was Pilgrim. Pilgrim spoke with Attor-
ney Lorenzen, but he told him he could not get involved
since he had his own issues. Thus, trial counsel did
contact Pilgrim, and the petitioner has not established
that trial counsel did not investigate Pilgrim or that any
investigation conducted was inadequate. Furthermore,
the petitioner admitted that he knew at the time he
entered his guilty pleas that Pilgrim had called his attor-
ney’s office and stated that he was not going to testify
at the petitioner’s trial. This admission defeats the peti-
tioner’s allegation that Attorney Lorenzen failed to
inform the petitioner whether Pilgrim intended to tes-
tify.
  The court also rejects the petitioner’s claim that trial
counsel misrepresented to the petitioner that the state
possessed evidence that he made a five minute telephone
call shortly after the incident to Jennings, which would
have undermined his defense of duress. According to
the petitioner, this misrepresentation contributed to his
decision to plead guilty. He further testified that, after
he pleaded guilty, trial counsel informed him he had
been incorrect, and there was no five minute telephone
call. The court did not find the petitioner’s testimony
on this subject to be credible, and the petitioner did
not offer any additional evidence regarding this claim.
Furthermore, the petitioner testified that he told Attor-
ney Lorenzen he called Jennings to tell her he could
not make it back to care for his dogs that he kept at
her house. Therefore, regardless of whether the tele-
phone call lasted ten seconds or five minutes, Attorney
Lorenzen’s advice to the petitioner that a jury could
view the fact that he was able to have the presence to
think about his dogs and make a telephone call at all
as contrary to being under duress was reasonable.
   Finally, the credible evidence does not support the
petitioner’s allegations that Attorney Lorenzen failed
to communicate the strengths and weaknesses of the
state’s case or that he failed to discuss the potential
testimony of all anticipated witnesses. Attorney Loren-
zen met with the petitioner to develop a strategy. There
were numerous pretrial conferences between the peti-
tioner and trial counsel as well as several conferences
during jury selection. Attorney Lorenzen provided the
discovery to the petitioner and discussed with the peti-
tioner his options. He recommended to the petitioner
that he should plead guilty to the lesser offenses and
receive a sentence of fifteen years rather than proceed
to trial and risk being convicted for the offense of felony
murder and then being exposed to the mandatory mini-
mum of twenty-five years to serve with a maximum of
sixty years on that charge alone.
  The petitioner has not established that his trial coun-
sel’s advice to plead guilty was not within the range of
competence demanded of attorneys in criminal cases.
The petitioner did not establish that counsel’s represen-
tation fell below an objective standard of reasonable-
ness such that the petitioner was unable to make an
informed decision to plead guilty.
                                     IV
                            CONCLUSION
  For the foregoing reasons, the court denies the claims
of ineffective assistance of counsel, and judgment shall
enter denying the petition for a writ of habeas corpus.
   * Affirmed. Shaheer v. Commissioner of Correction, 207 Conn. App. 449,
      A.3d      (2021).
   1
     While the petitioner detailed numerous allegations against trial counsel
in the operative petition, the court will address only those claims for which
the petitioner presented evidence and provided a legal analysis in his post-
trial brief. All other claims are deemed abandoned. See Walker v. Commis-
sioner of Correction, 176 Conn. App. 843, 857, 171 A.3d 525 (2017) (‘‘[i]n
light of the petitioner’s failure to brief the due process claim, we conclude
that the habeas court properly deemed it abandoned’’); Raynor v. Commis-
sioner of Correction, 117 Conn. App. 788, 796, 981 A.2d 517 (2009) (‘‘[t]he
petitioner’s failure to brief his first claim to the habeas court, namely,
improper preparation and investigation by trial counsel, resulted in an aban-
donment of that claim’’), cert. denied, 294 Conn. 926, 986 A.2d 1053 (2010).
   2
     Attorney Stawicki, another experienced public defender who has tried
over 100 murder cases, served as cocounsel with Attorney Lorenzen during
jury selection and the change of plea proceedings. The petitioner’s habeas
petition alleges ineffective assistance of counsel only as to Attorney Loren-
zen.
   3
     Jennings pleaded guilty to the offense of giving a false statement in the
second degree in violation of § 53a-157b on May 29, 2014.
   4
     Attorney Stawicki also recalled that Jennings had provided two versions
and that her second statement was inconsistent with her initial statement.
The petitioner testified that he never saw or received a copy of Jennings’
second statement in which she recanted the alibi she originally provided to
the petitioner. He also testified that he was never aware of it. The court
does not find credible the petitioner’s testimony that he was not aware that
Jennings had recanted her original statement.
   5
     When the petitioner was arrested, he initially was charged with kidnap-
ping in the first degree in violation of § 53a-92 (a) (2) (B), felony murder
in violation of § 53a-54c, robbery in the first degree in violation of § 53a-
134 (a) (1), criminal use of a firearm in violation of General Statutes § 53a-
216c and criminal possession of a firearm in violation of General Statutes
§ 53a-217c (a) (1).
   6
     General Statutes § 53a-14 provides in relevant part: ‘‘In any prosecution
for an offense, it shall be a defense that the defendant engaged in the
proscribed conduct because he was coerced by the use or threatened immi-
nent use of physical force upon him or a third person, which force or
threatened force a person of reasonable firmness in his situation would
have been unable to resist. . . .’’ As recognized by the Supreme Court, ‘‘[i]t
is well established that . . . § 53a-14 provides that duress is a defense to
a crime.’’ (Internal quotation marks omitted.) State v. Bonilla, 317 Conn.
758, 771, 120 A.3d 481 (2015). However, ‘‘[d]uress is not an affirmative
defense. . . . Thus, if that defense is raised at a trial, the state shall have
the burden of disproving [it] beyond a reasonable doubt. General Statutes
§ 53a-12 (a). [T]he assertion and proof of the . . . defense nevertheless
remains the defendant’s responsibility in the first instance.’’ (Citation omit-
ted; internal quotation marks omitted.) Id.
   7
     See, e.g., State v. Helmedach, 306 Conn. 61, 79, 48 A.3d 664 (2012)
(discussing defendant’s theory in that case that her sole defense as to robbery
and felony murder charges was that state had failed to prove that she had
planned robbery with codefendant, while her duress defense related only
to acts that she admitted committing after her codefendant threatened to
kill her, namely, stealing victim’s car and absconding with codefendant).
   8
     During the change of plea hearing, the state informed the court that
the petitioner was scheduled to be interviewed by the state’s doctor later
that day.
   9
     The petitioner testified that Attorney Lorenzen persuaded him to plead
guilty because he was aware that Jennings had met with the prosecutor
during jury selection, and Lorenzen told the petitioner the phone records
showed that there was a five minute conversation between him and Jennings
just after the shooting. According to the petitioner, Lorenzen told him that
such a lengthy conversation would go against his defense of duress. The
petitioner further testified that, after he pleaded guilty, Lorenzen then told
him he had been mistaken, and the phone records did not show a five minute
conversation. The court credits that Lorenzen counseled the petitioner that
a jury could determine that the phone call between him and Jennings shortly
after the incident undermined his defense of duress. However, the court
does not credit the petitioner’s claim that Lorenzen provided the petitioner
with misinformation regarding the length of the telephone call.
   10
      The petitioner does not provide any authority for the proposition that
a defendant must provide notice to the state that he is asserting a defense
of duress.
   11
      In the operative petition, the petitioner alleges that ‘‘counsel misrepre-
sented that he intended to have Dr. Meisler testify at the jury trial in regard
to the evaluation of the petitioner to support the defense of duress . . . .’’
The petitioner presented no credible evidence in support of this assertion,
and credits Attorney Lorenzen’s testimony that, if the case had gone to trial,
he intended to call Dr. Meisler in support of his defense theory. Lorenzen’s
testimony is supported by the prosecutor’s statement to the court during
the first day of jury selection: ‘‘[The defense is raising the defense of duress
to some of the charges and claim, I guess, of actual innocence with regard
to the others.’’